Citation Nr: 0605250	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the 
genital region, to include as due to herbicide exposure in 
Vietnam.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

This matter was last before the Board in December 2003, when 
the Board remanded the case for further development.  In 
particular, the Board ordered the RO to ensure VCAA notice 
compliance, attempt to obtain records of private medical 
treatment and afford the veteran a medical examination to 
address the nature and etiology of his skin disorder.  

Following the Board's remand, the RO attempted to comply with 
the Board's remand by sending a proper VCAA notice, which 
advised the veteran to identify private treatment related to 
his disorder, and scheduled the veteran for the 
aforementioned medical examination.  The veteran failed to 
report for the examination, and all correspondence sent to 
the veteran in regards to these actions was returned with 
indication that the veteran did not reside at the targeted 
addresses.  

After a review of the record, it appears that the RO sent the 
aforementioned correspondence to an incorrect addresses.  The 
veteran last reported address of record was in a statement 
received in March 2002.  At that time the veteran reported an 
address in Lancaster, California, but it appears that he 
included the zip code for his previous address in Rosamond, 
California.  It does not appear that any correspondence has 
been sent to the address in Lancaster, California.  The Board 
must take steps to ensure compliance with its prior remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for the following actions:

1.  The RO should send correspondence 
that the veteran did not receive, as well 
as future correspondence, to the address 
in Lancaster, California, the veteran 
provided in March 2002.  The Board is 
unsure of the appropriate zip code.  

2.  Then, in a letter, the RO should 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the United States Court of Appeals for 
the Federal Circuit's recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5013A 
(West 2002).  

3.  If applicable, the RO should then 
make efforts to obtain records of all 
relevant medical treatment reported by 
the veteran, provided that signed release 
forms are received.  Such records, if 
obtained, must be added to the claims 
file.  

4.  The RO should then afford the veteran 
a VA skin examination to address the 
nature and etiology of his claimed skin 
disorder of the genitals.  The examiner 
should be provided with the veteran's 
claims file and should review the entire 
claims file in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that such disorder, 
if present, is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by complete rational in a 
typewritten report.  

5.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the veteran's claim of 
entitlement to service connection for a 
skin disorder of the genital region, to 
include as due to herbicide exposure in 
Vietnam.  If the determination of the 
claim remains unfavorable to the veteran, 
the RO should furnish him and his 
representative with a Supplemental 
Statement of the Case and afford them a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion to 
the ultimate merits of this appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

